DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on12/04/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2008-210383 on pages 1-2 of the specification.
Applicant has also cited Kato et al. (US 7,991,317), the English counterpart to JP 2008-210383.

Drawings
5.       The drawing(s) filed on 12/04/2018 are accepted by the Examiner.

Status of Claims
6.       Claims 1-13 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a processing request template generation unit” in claims 1-8;
“a template display control unit” in claims 1 and 9-11;
“a display unit” in claims 1 and 13;
“processing request template generation means” in claim 13; and
“template display control means” in claim 13.

 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a processing request template generation unit that generates a processing request flow in which a plurality of processing requests are associated with each other, as one processing request template corresponds to control unit 28 with CPU ([0028]) implemented ‘job template generation unit 36’.  “The job template 
(b)       Claim 1: ‘a template display control unit that displays the processing request template on a display unit' corresponds to control unit 28 with CPU ([0028]) implemented ‘display control unit 38’.  “The display control unit 38 displays the job template generated by the job template generation unit 36 on the display unit 20. Displaying a job template means to display a button for executing a job template or a button for storing a job template in the storage unit 22, or to display a job template in order to recognize information (such as a text or an icon) indicating the contents of the job template.” [0064].
(c)       Claims 1 and 13: ‘a display unit' corresponds to control unit 28 with CPU ([0028]) implemented ‘display unit 20’.  “The display unit 20 is configured with, for example, a liquid crystal panel or the like. Various types of information presented to various operation screens of the image processing apparatus 10 or the user are displayed on the display unit 20.” [0032].
(d)       Claim 13: ‘processing request template generation means for generating a processing request flow in which a plurality of processing requests are associated with each other, as one processing request template corresponds to control unit 28 with 
(e)       Claim 13: ‘template display control means for displaying the processing request template on a display unit' corresponds to control unit 28 with CPU ([0028]) implemented ‘display control unit 38’.  “The display control unit 38 displays the job template generated by the job template generation unit 36 on the display unit 20. Displaying a job template means to display a button for executing a job template or a button for storing a job template in the storage unit 22, or to display a job template in order to recognize information (such as a text or an icon) indicating the contents of the job template.” [0064].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (US 2017/0070624) in view of Kato et al. (US 7,991,317).

Regarding Claim 1:
Hanada discloses an image processing apparatus (Figs. 1-27 ‘display input device 10’ [0043-0045]) comprising: 
a processing request template generation unit (‘operation control part 11’) that generates a processing request flow in which a plurality of processing requests are associated with each other (Fig. 9  “the operation control part 11 causes the display part 12 to display a first confirmation key K51 and a second confirmation key K52. The first confirmation key K51 is to be operated when a workflow WF is created and registered that has a combination of the basic function as of when the workflow creation key 30 was operated and another (other) function(s). The second confirmation key K52 is to be operated when a workflow WF is created and registered that has the basic function alone (without being combined with another function) as of when the workflow creation key 30 was operated.” [0103]), as one processing request template (“The operation control part 11 is configured to execute a control operation that combines the set item (s) selected in the selected first function, the set value(s) changed from the default value(s), and further the pre-specified function(s) allowed to combine with the basic function (combination function).” [0104]), and 
a template display control unit that displays the processing request template on a display unit (“More specifically, when operation for the first confirmation key K51 is recognized, the operation control part 11 causes the display part 12 to display a template screen S6 as shown in FIG. 10.” [0104]; “The template screens S6 allows for determining whether or not the first function is combined with a cloud utilizing function (download function and upload function). The cloud utilizing function of the MFP 100 according to the present exemplary embodiment, is a function to utilize an online (a network) storage service. When the workflow WF is called, the template function screen S6 is capable of performing a setting as to whether or not a copy image transmission function is combined with the first function, a copy image transmission function being to transmit image data that is .
	
	Hanada does not expressly disclose in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified.
Kato discloses in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified (Kato: e.g. Fig. 18 “Herein, the MFP determines whether the classes of the continuous two jobs are different (Step S55), and in a case where the classes of the continuous two jobs are different (Step S55, Yes), the MFP compares the acquired two items of the image data to check the similarity of these two items of the image data (Step S56).  Further, in determining whether the two images are deemed as being the same image (Step S57), in a case where the two images are deemed as being the same image (Step S57, Yes), the MFP saves the continuous two jobs' histories in the history analysis result storage 216 of FIG. 2 as the analysis result linked to a single job template (Step S58).” (Col. 7, line 64 – Col. 8, line 25)).
Hanada in view of Kato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of creating a template for processing a plurality work flows by a multi-function printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified.  The suggestion/motivation for doing so is “for making it possible to automatically generate a job template that makes operations simpler by reducing the steps in the user interface operation to match the capability (work flow) of a frequently used MFP.” as disclosed by Kato in the background of invention.  Therefore, it would 

Regarding Claim 2:
The proposed combination of Hanada in vierw of Kato further discloses the image processing apparatus according to claim 1, wherein the processing request template generation unit generates the processing request templates while distinguishing between users (Kato: “When the MFP executes the history analysis, it is able to identify individual users by recognizing the user (corresponding to an individual or a group) who operated the client PC 101 through an access to the MFP from the screen displayed on the Web browser on the client PC 101 shown in FIG. 11 through FIG. 13.  To be more concrete, examples are a case where the user is identified by letting him input the user ID and the password on the screen, a case where he is identified by means of an authentication device, such as an IC card, and a case where he is identified by means of biometrics.  As a result, the job templates are generated or updated for each individual or group and then managed.” (Col. 7, lines 16-28)).
Hanada in view of Kato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of creating a template for processing a plurality of work flows by a multi-function printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified.  The suggestion/motivation for doing so is to enable the user to launch the job with a desired parameter by merely depressing the template icon from the next time he launches the job as disclosed by Kato in the background of invention. Therefore, it would have been obvious to combine Hanada with Kato to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Hanada in vierw of Kato further discloses the image processing apparatus according to claim 1, wherein the processing request template generation unit preferentially sets the processing request flow with a large number of executions, among a plurality of the processing request flows, as the processing request template (Kato: “As a result, the job templates are generated or updated for each individual or group and then managed.  Subsequently, the MFP checks whether the capability to automatically generate the job template is ON (Step S44). When the capability to automatically generate the job template is ON (Step S44, Yes), the MFP checks whether a threshold value to automatically generate the job template is satisfied (whether the capability to automatically generate the job template is used frequently) (Step S45).  The threshold value means, for example, a case where the capability is used by a particular user three times or more in one day or a case where the capability is used by a particular user group ten times or more in one week.  Herein, in a case where it is determined that the capability to automatically generate the job template is used frequently (Step S45, Yes), the MFP automatically generates the job template according to the analysis result of the history (Step S46).” (Col. 7, lines 27-44)).

Hanada in view of Kato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of creating a template for processing a plurality work flows by a multi-function printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the processing request template generation unit preferentially sets the processing request flow with a large number of executions, among a plurality of the processing request flows, as the processing request template.  


Regarding Claim 4:
The image processing apparatus according to claim 2, wherein the processing request template generation unit preferentially sets the processing request flow with a large number of executions, among the plurality of processing request flows, as the processing request template (Kato: “As a result, the job templates are generated or updated for each individual or group and then managed.  Subsequently, the MFP checks whether the capability to automatically generate the job template is ON (Step S44). When the capability to automatically generate the job template is ON (Step S44, Yes), the MFP checks whether a threshold value to automatically generate the job template is satisfied (whether the capability to automatically generate the job template is used frequently) (Step S45).  The threshold value means, for example, a case where the capability is used by a particular user three times or more in one day or a case where the capability is used by a particular user group ten times or more in one week.  Herein, in a case where it is determined that the capability to automatically generate the job template is used frequently (Step S45, Yes), the MFP automatically generates the job template according to the analysis result of the history (Step S46).” (Col. 7, lines 27-44)).

Hanada in view of Kato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of creating a template for processing a plurality work flows by a multi-function printer.  It would have been obvious 
The suggestion/motivation for doing so is “to recommend a frequently used parameter on a priority basis in the wizard screen during the generation of the job template, or to change the default value of the job template to be displayed to a frequently used one.” as disclosed by Kato in the background of invention.  Therefore, it would have been obvious to combine Hanada with Kato to obtain the invention as specified in claim 4.

Regarding Claim 11:
The image processing apparatus according to claim 1, wherein the template display control unit preferentially displays the processing request template which is previously executed, among the plurality of processing request templates  (Kato: “FIG. 14 is a flowchart showing the procedure to set the job template normally performed in the MFP. The user performs the settings of the job template according to the procedure of the flowchart shown in FIG. 14 using the setting screens of the scan template as shown in FIG. 11 through FIG. 13. For example, the user sets a desired job template on the Web screen for the scan group settings of FIG. 11 (Step S11), and executes the desired job.”).

Hanada in view of Kato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of creating a template for processing a plurality work flows by a multi-function printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
The suggestion/motivation for doing so is “to recommend a frequently used parameter on a priority basis in the wizard screen during the generation of the job template, or to change the default value of the job template to be displayed to a frequently used one.” as disclosed by Kato in the background of invention.  Therefore, it would have been obvious to combine Hanada with Kato to obtain the invention as specified in claim 11.

Regarding Claim 12:
Hanada discloses a non-transitory computer readable medium storing an image processing program (“a program that causes a computer to perform the job template generation method described by the flowcharts in the embodiment”; Col. 11, lines 48-67), causing a computer to function as: 
a processing request template generation unit (‘operation control part 11’) that generates a processing request flow in which a plurality of processing requests are associated with each other (Fig. 9  “the operation control part 11 causes the display part 12 to display a first confirmation key K51 and a second confirmation key K52. The first confirmation key K51 is to be operated when a workflow WF is created and registered that has a combination of the basic function as of when the workflow creation key 30 was operated and another (other) function(s). The second confirmation key K52 is to be operated when a workflow WF is created and registered that has the basic function alone (without being combined with another function) as of when the workflow creation key 30 was operated.” [0103]), as one processing request template (“The operation control part 11 is configured to execute a control operation that combines the set item (s) , and 
a template display control unit that displays the processing request template on a display unit (“More specifically, when operation for the first confirmation key K51 is recognized, the operation control part 11 causes the display part 12 to display a template screen S6 as shown in FIG. 10.” [0104]; “The template screens S6 allows for determining whether or not the first function is combined with a cloud utilizing function (download function and upload function). The cloud utilizing function of the MFP 100 according to the present exemplary embodiment, is a function to utilize an online (a network) storage service. When the workflow WF is called, the template function screen S6 is capable of performing a setting as to whether or not a copy image transmission function is combined with the first function, a copy image transmission function being to transmit image data that is identical with the job contents of the executed first function to the computer 400, the FAX device 500, and the main body side storage part 113.” [0106]).

Hanada does not expressly disclose in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified.
Kato discloses in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified (Kato: e.g. Fig. 18 “Herein, the MFP determines whether the classes of the continuous two jobs are different (Step S55), and in a case where the classes of the continuous two jobs are different (Step S55, Yes), the MFP compares the acquired two items of the image data to check the similarity of these two items of the image data (Step S56).  Further, in determining whether the two images are deemed as being the same image (Step S57), in a case where the two images are deemed as being the same image (Step S57, Yes), the MFP saves the continuous two jobs' histories in the history analysis result storage 216 of FIG. 2 as the analysis result linked to a single job template (Step S58).” (Col. 7, line 64 – Col. 8, line 25)).
Hanada in view of Kato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of creating a template for 

Regarding Claim 13:
Hanada discloses an image processing apparatus (Figs. 1-27 ‘display input device 10’ [0043-0045]) comprising: 
processing request template generation means for generating a processing request flow (‘operation control part 11’) in which a plurality of processing requests are associated with each other (Fig. 9  “the operation control part 11 causes the display part 12 to display a first confirmation key K51 and a second confirmation key K52. The first confirmation key K51 is to be operated when a workflow WF is created and registered that has a combination of the basic function as of when the workflow creation key 30 was operated and another (other) function(s). The second confirmation key K52 is to be operated when a workflow WF is created and registered that has the basic function alone (without being combined with another function) as of when the workflow creation key 30 was operated.” [0103]), as one processing request template (“The operation control part 11 is configured to execute a control operation that combines the set item (s) selected in the selected first function, the set value(s) changed from the default value(s), and further the pre-specified function(s) allowed to combine with the basic function (combination function).” [0104]), and 
(“More specifically, when operation for the first confirmation key K51 is recognized, the operation control part 11 causes the display part 12 to display a template screen S6 as shown in FIG. 10.” [0104]; “The template screens S6 allows for determining whether or not the first function is combined with a cloud utilizing function (download function and upload function). The cloud utilizing function of the MFP 100 according to the present exemplary embodiment, is a function to utilize an online (a network) storage service. When the workflow WF is called, the template function screen S6 is capable of performing a setting as to whether or not a copy image transmission function is combined with the first function, a copy image transmission function being to transmit image data that is identical with the job contents of the executed first function to the computer 400, the FAX device 500, and the main body side storage part 113.” [0106]).

Hanada does not expressly disclose in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified.
Kato discloses in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified (Kato: e.g. Fig. 18 “Herein, the MFP determines whether the classes of the continuous two jobs are different (Step S55), and in a case where the classes of the continuous two jobs are different (Step S55, Yes), the MFP compares the acquired two items of the image data to check the similarity of these two items of the image data (Step S56).  Further, in determining whether the two images are deemed as being the same image (Step S57), in a case where the two images are deemed as being the same image (Step S57, Yes), the MFP saves the continuous two jobs' histories in the history analysis result storage 216 of FIG. 2 as the analysis result linked to a single job template (Step S58).” (Col. 7, line 64 – Col. 8, line 25)).
Hanada in view of Kato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of creating a template for processing a plurality work flows by a multi-function printer.  It would have been obvious .


Allowable Subject Matter
14.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:


Regarding Claim 5:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the image processing apparatus according to claim 3, wherein the processing request template generation unit regards the plurality of processing request flows including a plurality of similar processing requests and having different orders of the plurality of processing requests, as a same processing request flow.

Regarding Claim 6:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the image processing apparatus according to claim 4, wherein the processing request template generation unit regards the plurality of processing request flows including a plurality of similar processing requests and having different orders of the plurality of processing requests, as a same processing request flow.

Regarding Claim 7:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the image processing apparatus according to claim 3, wherein the processing request template generation unit regards the plurality of processing request flows including a plurality of similar processing requests and having different orders of a specific plurality of processing requests predetermined in advance, as separate processing request flows.

Regarding Claim 8:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the image processing apparatus according to claim 4, wherein the processing request template generation unit regards the plurality of processing request flows including a plurality of similar processing requests and having different orders of a specific plurality of processing requests predetermined in advance, as separate processing request flows.


Regarding Claim 9:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the image processing apparatus according to claim 1, wherein in a case where a new processing request is input, the template display control unit displays the processing request template in which the processing request of the same request type as the type of the new processing request is located at the head.

Regarding Claim 10:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the image processing apparatus according to claim 9, wherein in a case where a new processing request is input, the template display control unit preferentially displays the processing request template of the processing request flow with a large number of executions, among the plurality of processing request templates in which the processing request of the same request type as the type of the new processing request is located at the head.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	Liebelt et al. (US 2019/0272133) discloses visually displaying a graphical representation of two or more print workflows to a user with a Graphical User Interface (GUI), analyzing the two or more print workflows to determine the differences between them, and visually displays the differences to the user with the GUI.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677